Citation Nr: 1735848	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for Hepatitis C.  

3.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was most recently remanded by the Board in December 2015 for additional development and has now been returned to the Board for further appellate review. 

In May 2010, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  He was given the opportunity to appear for a second hearing, and in April 2013, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of these proceedings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the June 2016 VA opinions obtained for the low back disability, hepatitis C, and acquired psychiatric disability claims, explained further below, these claims remaining on appeal must be remanded in order to obtain adequate etiological opinions based on a full factual record, and to ensure compliance with the prior Board remand.

Low Back Disability

As directed by the December 2015 remand, a VA examiner provided a June 2016 addendum opinion that it was less likely than not that the Veteran's low back disability was causally or etiologically related to service.  The VA examiner stated that the review of the Veteran's service treatment records indicated an episode of acute lumbosacral strain in 1975.  There was no documentation to indicate that the back pain became chronic during active duty, and the discharge examination mentioned no symptoms of chronic back pain at the time of time of discharge.  There was also no evidence of treatment for back pain following discharge for a period of time exceeding over 10 years, as the first documentation of a back disability after service was a 2007 MRI finding degenerative disc disease.

This rationale is flawed.  A January 1975 statement of medical examination and duty status recorded that the Veteran's low back injury was incurred in the line of duty.  The February 1975 in-service clinical medical record shows that the Veteran's episode of acute lumbosacral strain in 1975 consisted of a 12 day hospitalization at Moncrief Army Hospital wherein he was placed on bedrest and followed by physical therapy.  It was noted that he subsequently continued to walk bent over at the waist like a patient with camptocormia, and he was released without benefit of profile.  The August 1976 medical examination before separation recorded that the Veteran was positive for recurrent back pain, with the examiner noting a history of recurrent back pain with no treatment.    

VA medical records note that in September 2002, the Veteran still had lots of back pain and diagnosed lumbar spondylosis, indicating that the back pain had been raised prior to that date.  The Veteran also reported chronic low back pain since 1975 with an average pain level of 7/10 on a 1 to 10 pain scale in a November 2012 VA medical record.  

Given the examiner's reliance on the inaccurate factual premise, the June 2016 opinion is inadequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative). A remand of this claim is needed in order to obtain an addendum opinion that gives adequate consideration to all of the pertinent evidence of record.

Hepatitis C

In June 2016, the VA examiner also opined that it is less likely than not that the Veteran's hepatitis C diagnosis was causally or etiologically related to service.  The examiner based this opinion on the absence of a hepatitis C diagnosis, symptoms or treatment in service.  The examiner also noted that there was no in-service evidence of the Veteran's exposure to known risk factors, including blood transfusions, needle pricks, intravenous drug use, organ transplant, and multiple sexual encounters during service.  However, the examiner's opinion does not consider the Veteran's assertion through the testimony of his witness, D.B., a close friend and neighbor, at the April 2013 hearing that the Veteran's hepatitis was contracted in service by vaccination where multiple soldiers were vaccinated with the same needle one after the other without sterilization or change of such needles

The Veteran is competent to describe his military experiences, and his assertions in this regard must be considered in determining the etiological relationship between the claimed disability and his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination to be inadequate where the examiner formulates an opinion without considering the Veteran's statements); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  The June 2016 VA examiner did not indicate that this theory of entitlement to service connection based on the Veteran's assertions through D.B.'s testimony and statement, was considered, thus rendering the opinion inadequate.  Accordingly, the claim requires a remand in order to obtain a new medical opinion.

Acquired Psychiatric Disability

The June 2016 VA examiner diagnosed alcohol use disorder and major depressive
disorder, recurrent, mild.  The examiner found that it was less likely than not that the Veteran's acquired psychiatric disability was causally or etiologically related to service, and minimized the severity of the psychological events in service, finding that they were transient and situational and resolved without the need for treatment.  The service treatment records show that the teenaged Veteran had a sudden loss of circular patches of scalp hair, not associated with any rash or fever, during an anxiety state due to loss of his wife by divorce in November 1975.  The August 1976 medical examination before separation recorded that the Veteran was positive for depression or excessive worry and for nervous trouble of any sort, with the examiner noting a history of excessive worry, in conjunction with a notation of "1974," with no treatment.  History of nervousness in childhood without treatment was also noted by the examiner on the separation examination.  These conditions were not noted on the September 1974 enlistment examination.

As the June 2016 opinion does not reflect consideration of this pertinent in-service evidence, the opinion is inadequate.  A remand is required for this claim in order to obtain a new medical opinion

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step 1, all pertinent evidence of record must be made available to and reviewed, including this remand, by a physician with sufficient expertise, other than the June 2016 examiner, to determine whether the Veteran's current low back disability is etiologically related to his active service.  The Veteran need not be reexamined, unless the physician providing the requested opinion determines that an additional examination is needed. 

Based upon the review of the Veteran's pertinent history, including the August 1976 separation examination, January 1975 and February 1975 service treatment records, and September 2002 and November 2012 VA medical records, the physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed low back disability originated during service or is otherwise etiologically related to service.  In providing the requested opinion, the physician must consider the low back strain diagnosed during service and all reports of low back symptomatology documented in the Veteran's service treatment records.

The physician must also consider and discuss any lay evidence of a continuity of symptomatology.  Additionally, the physician must consider and discuss any conflicting medical evidence or opinions of record. 

The rationale for all opinions must be provided.  If the physician is unable to provide any requested opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  After all development has been completed and returned from Step 1, forward the entire claims file in electronic records, including this remand, by a physician with sufficient expertise, other than the June 2016 examiner. The examiner should review all pertinent records associated with the claims file, with particular attention to the April 2013 testimony of D.B. regarding the Veteran's assertions that he acquired hepatitis C from vaccines that were administered to him while in service.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is at least as likely as not (i.e., a 50 percent probability or greater) that hepatitis C was caused by, incurred in, or otherwise etiologically related to service.  The examiner should address the Veteran's contention that hepatitis C is related to vaccines administered to him while in service and that he did not use intravenous drugs. 

4.  After all development has been completed and returned from Step 1, all pertinent evidence of record must be made available to and reviewed, including this remand, by a by a psychiatrist or psychologist, other than the June 2016 examiner, to determine whether the Veteran's acquired psychiatric disorders that have been present during the period of the claim are etiologically related to his active service.  The Veteran need not be reexamined, unless the examiner providing the requested opinion determines that an additional examination is needed.

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probability) that such disorder originated in service, had an onset within one year after discharge, or is otherwise etiologically related to service.  In providing the opinion, the examiner must consider and discuss any reports of psychiatric symptomatology documented in the service treatment records, including the September 1974 enlistment examination and August 1976 separation examination, and a November 1975 service treatment record, and all medical records and lay statements regarding a continuity of symptomatology.  The examiner must also acknowledge and discuss any conflicting medical evidence or opinions of record. 

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Then readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




